589 So. 2d 1030 (1991)
Lebert BATTEN, Appellant,
v.
STATE of Florida, Appellee.
Nos. 90-01217, 90-01428.
District Court of Appeal of Florida, Second District.
December 4, 1991.
James Marion Moorman, Public Defender, Bartow and Brad Permar, Asst. Public Defender, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Leslie Schreiber, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
We affirm the revocation of appellant's probation and the sentence subsequently imposed. However, we remand the case to the trial court for entry of a written order listing the specific conditions of probation appellant was found to have violated. Coley v. State, 479 So. 2d 277 (Fla. 2d DCA 1985). Appellant's judgments and sentences are affirmed in all other respects.
Affirmed, but remanded.
RYDER, A.C.J., and LEHAN and PARKER, JJ., concur.